Case: 14-60266      Document: 00512852632         Page: 1    Date Filed: 12/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 14-60266                           December 1, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
BLACK FARMERS AND AGRICULTURALISTS ASSOCIATION,
INCORPORATED; THOMAS BURRELL,

                                                 Plaintiffs - Appellants

v.

JAMES M. HOOD, III, Attorney General, State of Mississippi,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-763


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellants Black Farmers Agriculturalists Association, Inc.,
and its president, Thomas Burrell (collectively, “BFAA”), appeal the denial of
BFAA’s motion for leave to amend its complaint and the dismissal of BFAA’s
claims against Defendant-Appellee James Hood, Attorney General of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60266     Document: 00512852632     Page: 2   Date Filed: 12/01/2014



                                  No. 14-60266
Mississippi (the “Attorney General”). We hold that both the denial of leave to
amend and the dismissal of BFAA’s lawsuit were proper.
      BFAA filed an initial complaint asserting claims against the Attorney
General in his official capacity. The next day, BFAA filed an amended
complaint virtually identical to its initial complaint. The Attorney General
moved to dismiss BFAA’s amended complaint on sovereign immunity grounds.
BFAA responded by filing a motion for leave to file a second amended
complaint to “address[ ] all of the alleged concerns and defects” set forth in the
Attorney General’s motion to dismiss. BFAA’s proposed second amended
complaint asserted claims against the Attorney General in his individual
capacity as well as various claims against additional, unrelated defendants.
The district court denied BFAA’s motion for leave to amend on futility grounds
with regard to the claims against the Attorney General in his individual
capacity. With regard to the other claims, the district court reasoned that after
the dismissal of the claims against the Attorney General, “it [would] not make
sense to transform [BFAA’s] lawsuit [against the Attorney General] into a new
one against newly proposed defendants over a series of events which bear no
apparent relation to the original claim brought against [the Attorney
General].” The district court ordered the cause against the Attorney General
dismissed with prejudice.
      In light of the district court’s opinion, we read the district court’s order
to dismiss with prejudice only BFAA’s claims against the Attorney General in
his official capacity. Because the district court denied BFAA leave to amend its
complaint a second time, the claims BFAA sought to raise in its second
amended complaint were never properly before the district court. BFAA may
pursue those claims in a separate action.
      We AFFIRM the district court for essentially the reasons stated in its
opinion.
                                        2